Citation Nr: 1205202	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  11-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran should be recognized as a former prisoner of war.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from September 1943 to March 1945, from June 1945 to November 1945, and from November 1945 to April 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks recognition as a former prisoner of war (POW).  

The Veteran asserts that in 1945 he was attached to the 21st Troop Carrier Squadron, which was a unit of the Fifth Army Air Force operating in New Guinea.  The Veteran stated that in January or February 1945, he was a POW on the Island of Biak as he was held captive in a cave by enemy soldiers along with 7 other American soldiers.  





In February 2004, the National Personnel Records Center reported that the Veteran's records may have been destroyed by a fire in 1973 and could not be reconstructed.  

In an affidavit in March 2006, [redacted], then a Staff Sergeant of the 32nd Calvary Reconnaissance, stated that on February 27, 1945, he was part of a mission that rescued eight American soldiers, including the Veteran, from a cave on the Island of Biak.  

In 2009, the RO attempted to obtain unit morning reports, which were determined to be unavailable. 

As the service personnel and treatment records are unavailable, VA will make as many requests as necessary to obtain relevant federal records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile under 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Records and Archives Administration (NARA), or other appropriate federal agency, the unit history or Lessons Learned or Operating Reports of:

a).  The 21st Troop Carrier Squadron associated with the Fifth Army Air Force from January to February 1945, and,   

b).  The 32nd Calvary Reconnaissance Squadron attached to the 32nd Infantry Division from January and February 1945.  



If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



